PER CURIAM.
This cause is before us on appeal from an order denying a claim for attorney fees after remand from this court’s reversal in Vistaco, Inc. v. Prestige Properties, Inc., 559 So.2d 744 (Fla. 1st DCA 1990) (Vistaco I).
The facts of the underlying action are set forth in Vistaco I, wherein this court reversed in part an award of attorney fees and remanded for further consideration in accordance with the principles stated therein.
At the hearing following remand, Prestige claimed that Vistaco was not entitled to an award of attorney fees because the attorney-client agreement was illegal. The trial court agreed and denied Vistaco’s claim for attorney fees, holding that the agreement between Vistaco and its attorney was void.
In reaching this result, the court considered evidence which, although known and available to the parties, was not raised in the initial fee hearing or on the first appeal to this court. We hold, therefore, that the trial court on remand, went beyond this court’s mandate.
Accordingly, the order is reversed and the case remanded for entry of an order awarding attorney fees in accordance with Vistaco I.
BOOTH, WOLF, and KAHN, JJ., concur.